9 N.Y.3d 982 (2007)
879 N.E.2d 158
849 N.Y.S.2d 19
In the Matter of 333 EAST 49TH ASSOCIATES, LP, et al., Appellants,
v.
NEW YORK STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, OFFICE OF RENT ADMINISTRATION, Respondent.
Court of Appeals of the State of New York.
Decided November 27, 2007.
*983 Shaw and Binder, New York City (Robert H. Gordon of counsel), for appellants.
Gary R. Connor, New York City, and Jeffrey G. Kelly for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO and JONES concur; Judges READ, SMITH and PIGOTT dissent and vote to reverse for the reasons stated in the dissenting memorandum by Justice George D. Marlow at the Appellate Division (40 AD3d 516, 517-520 [2007]).

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
A rational basis exists for the Division of Housing and Community Renewal's determination that petitioners failed to maintain adequate janitorial services warranting a rent reduction (see Matter of Gilman v New York State Div. of Hous. & Community Renewal, 99 NY2d 144, 149 [2002]). The determination, implicitly rejecting petitioners' claim that the violation was de minimis, is rationally based on the inspector's observations of debris in the compactor rooms, which confirmed the tenants' sworn complaint of filthy compactor rooms that were not maintained. DHCR's determination that petitioners reduced services by failing to maintain the compactor rooms was not irrational and must be sustained (see Matter of KSLM-Columbus Apts., Inc. v New York State Div. of Hous. & Community Renewal, *984 5 NY3d 303, 312 [2005]; Matter of Mid-State Mgt. Corp. v New York City Conciliation & Appeals Bd., 112 AD2d 72, 75-76 [1st Dept 1985], affd 66 NY2d 1032 [1985]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.